Name: Commission Implementing Regulation (EU) 2016/1813 of 7 October 2016 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and the EAFRD as well as for monitoring and forecasting purposes
 Type: Implementing Regulation
 Subject Matter: information and information processing;  farming systems;  EU finance;  accounting;  economic structure;  technology and technical regulations;  agricultural policy;  budget
 Date Published: nan

 14.10.2016 EN Official Journal of the European Union L 278/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1813 of 7 October 2016 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and the EAFRD as well as for monitoring and forecasting purposes THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 104 thereof, Whereas: (1) Article 31(1) of Commission Implementing Regulation (EU) No 908/2014 (2) provides that the form and content of the accounting information referred to in Article 30(1)(c) of that Regulation and the way it is to be forwarded to the Commission are to be those provided in accordance with Commission Implementing Regulation (EU) 2015/1532 (3). (2) The Annexes to Implementing Regulation (EU) 2015/1532 cannot be used for their intended purposes in the financial year 2017. Implementing Regulation (EU) 2015/1532 should therefore be repealed and replaced by a new regulation setting out the form and content of the accounting information for that financial year. (3) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Funds Committee, HAS ADOPTED THIS REGULATION: Article 1 The form and content of the accounting information referred to in Article 30(1)(c) of Implementing Regulation (EU) No 908/2014 and the way it is to be forwarded to the Commission shall be as set out in Annexes I (X Table), II (Technical specifications for the transfer of computer files concerning EAGF and EAFRD expenditure), III (Aide-mÃ ©moire) and IV (Structure of EAFRD budget codes [F109]) to this Regulation. Article 2 Implementing Regulation (EU) 2015/1532 is repealed with effect from 16 October 2016. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 16 October 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) No 908/2014 of 6 August 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, rules on checks, securities and transparency (OJ L 255, 28.8.2014, p. 59). (3) Commission Implementing Regulation (EU) 2015/1532 of 15 September 2015 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and the EAFRD as well as for monitoring and forecasting purposes (OJ L 240, 16.9.2015, p. 13). ANNEX I X-TABLE Financial year 2017 2017 A   2016 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 05020101 1000 05020101 1000 X X X X X X X X X X X X X X X D D X 05020101 1003 05020101 1003 X X X X X X X X X X X X X X X D D X 05020102 1011 05020102 1011 05020102 1013 05020102 1013 05020199 1090 05020199 1090 D D D D D D D D D D D D D D D 05020201 1850 05020201 1850 X X X X X X X X X X X X X X X D D X 05020300 3010 05020300 3010 X X X X X X X X X X X X X X X D D X 05020300 3011 05020300 3011 X X X X X X X X X X X X X X X D D X 05020300 3012 05020300 3012 X X X X X X X X X X X X X X X D D X 05020300 3013 05020300 3013 X X X X X X X X X X X X X X X D D X 05020300 3014 05020300 3014 X X X X X X X X X X X X X X X D D X 05020499 3100 05020499 3100 X X X X X X X X X X X X X X X X 05020501 1100 05020501 1100 X X X X X X X X X X X X X X X D D X 05020503 1112 05020503 1112 X X X X X X X X X X X X X X X X D D X D X X 05020508 0000 05020508 0000 05020599 0000 05020599 0000 X X X X X X X X X X X X X X X X X 05020603 0000 05020603 0000 X X X X X X X X X X X X X X X X X X 2017 A   2016 A   F503 F508A F508B F509A F510 F511 F531 F532 F533 F600 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05020101 1000 05020101 1000 X X D D D D D D D D D D D D D 05020101 1003 05020101 1003 X X D D D D D D D D D D D D D 05020102 1011 05020102 1011 05020102 1013 05020102 1013 05020199 1090 05020199 1090 05020201 1850 05020201 1850 X X D D D D D D D D D D D D D 05020300 3010 05020300 3010 X X D D D D D D D D D D D D D 05020300 3011 05020300 3011 X X D D D D D D D D D D D D D 05020300 3012 05020300 3012 X X D D D D D D D D D D D D D 05020300 3013 05020300 3013 X X D D D D D D D D D D D D D 05020300 3014 05020300 3014 X X D D D D D D D D D D D D D 05020499 3100 05020499 3100 X 05020501 1100 05020501 1100 X X D D D D D D D D D D D D D 05020503 1112 05020503 1112 X X X 05020508 0000 05020508 0000 05020599 0000 05020599 0000 X X X 05020603 0000 05020603 0000 X X 2017 A   2016 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 05020605 1211 05020605 1211 X X X X X X X X X X X X X X X X X X X X X X 05020699 0000 05020699 0000 X X X X X X X X X X X X X 05020699 1240 05020699 1240 X X X X X X X X X X X X X X X X X X X 05020703 0000 05020703 0000 X X X X X X X X X X X X X X X X X X X X 05020799 1409 05020799 1409 X X X X X X X X X X X X X X X X X X X X 05020803 0000 05020803 0000 X X X X X X X X X X X X X X X X X X X X D 05020803 1502 05020803 1502 X X X X X X X X X X X X X X X X X X X X D 05020811 0000 05020811 0000 X X X X X X X X X X X X X X X X X X X X 05020811 1509 05020811 1509 X X X X X X X X X X X X X X X X X X X 05020812 0000 05020812 0000 X X X X X X X X X X X X X X X X X X X 05020899 0000 05020899 0000 X X X X X X X X X X X X X X 05020899 1500 05020899 1500 X X X X X X X X X X X X X X X D D X 05020899 1510 05020899 1510 X X X X X X X X X X X X X X X D D X 05020899 1515 05020899 1515 X X X X X X X X X X X X X X X X X X X X D X X 05020908 0000 05020908 0000 X X X X X X X X X X X X X X X X X X X X X D X X 05020999 0000 05020999 0000 X X X X X X X X X X X X X X X X X X X X X X X 05020999 1600 05020999 1600 X X X X X X X X X X X X X X X D D X 2017 A   2016 A   F503 F508A F508B F509A F510 F511 F531 F532 F533 F600 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05020605 1211 05020605 1211 X X X 05020699 0000 05020699 0000 05020699 1240 05020699 1240 X X 05020703 0000 05020703 0000 X X X 05020799 1409 05020799 1409 05020803 0000 05020803 0000 05020803 1502 05020803 1502 05020811 0000 05020811 0000 05020811 1509 05020811 1509 05020812 0000 05020812 0000 X X X 05020899 0000 05020899 0000 05020899 1500 05020899 1500 X X D D D D D D D D D D D D D 05020899 1510 05020899 1510 X X D D D D D D D D D D D D D 05020899 1515 05020899 1515 X X 05020908 0000 05020908 0000 X X X X X X X X X 05020999 0000 05020999 0000 X X X X X X 05020999 1600 05020999 1600 X X D D D D D D D D D D D D D 2017 A   2016 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 05020999 1610 05020999 1610 X X X X X X X X X X X X X X X X X X X X X 05020999 1630 05020999 1630 X X X X X X X X X X X X X X X X X X X X 05020999 1640 05020999 1640 X X X X X X X X X X X X X X X X X X X 05020999 1650 05020999 1650 X X X X X X X X X X X X X X X X X X X 05020999 1690 05020999 1690 X X X X X X X X X X X X X 05021001 3800 05021001 3800 X X X X X X X X X X X X X 05021001 3801 05021001 3801 X X X X X X X X X X X X X 05021099 0000 05021099 0000 D D D D D D D D D D D D D 05021103 0000 05021103 0000 X X X X X X X X X X X X X X X X X X X X X X 05021104 0000 05021104 0000 X X X X X X X X X X X X X X X X X D X X X 05021199 0000 05021199 0000 X X X X X X X X X X X X X X X 05021199 1300 05021199 1300 X X X X X X X X X X X X X X X X X X X X X 05021199 1710 05021199 1710 D D D D D D D D D D D D D D D D D D D 05021201 2000 05021201 2000 X X X X X X X X X X X X X X X D D X 05021201 2001 05021201 2001 D D D D D D D D D D D D D D D D D D 05021201 2002 05021201 2002 X X X X X X X X X X X X X X X D D X 05021201 2003 05021201 2003 X X X X X X X X X X X X X X X D D X 2017 A   2016 A   F503 F508A F508B F509A F510 F511 F531 F532 F533 F600 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05020999 1610 05020999 1610 X X 05020999 1630 05020999 1630 X X X X X X 05020999 1640 05020999 1640 X X X X X X X 05020999 1650 05020999 1650 X X X X X X 05020999 1690 05020999 1690 05021001 3800 05021001 3800 X 05021001 3801 05021001 3801 X 05021099 0000 05021099 0000 05021103 0000 05021103 0000 X 05021104 0000 05021104 0000 X X A 05021199 0000 05021199 0000 05021199 1300 05021199 1300 X X 05021199 1710 05021199 1710 D D D 05021201 2000 05021201 2000 X X D D D D D D D D D D D D D 05021201 2001 05021201 2001 D D D D D D D D D D D D D D D 05021201 2002 05021201 2002 X X D D D D D D D D D D D D D 05021201 2003 05021201 2003 X X D D D D D D D D D D D D D 2017 A   2016 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 05021202 0000 05021202 0000 X X X X X X X X X X X X X X X 05021202 2011 05021202 2011 05021202 2012 05021202 2012 05021202 2013 05021202 2013 05021204 2030 05021204 2030 X X X X X X X X X X X X X X X 05021204 2031 05021204 2031 05021204 2032 05021204 2032 05021204 2033 05021204 2033 05021208 3120 05021208 3120 X X X X X X X X X X X X X X X X X X X 05021299 0000 05021299 0000 05021299 2050 05021299 2050 D D D D D D D D D D D D D D D D 05021299 2099 05021299 2099 D D D D D D D D D D D D D 05021301 2100 05021301 2100 X X X X X X X X X X X X X X X D D X 05021302 2110 05021302 2110 D D D D D D D D D D D D D D D D D D D 05021304 2101 05021304 2101 X X X X X X X X X X X X X X X D D X 05021399 0000 05021399 2126 05021399 2126 D D D D D D D D D D D D D D D D D 2017 A   2016 A   F503 F508A F508B F509A F510 F511 F531 F532 F533 F600 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05021202 0000 05021202 0000 X X 05021202 2011 05021202 2011 05021202 2012 05021202 2012 05021202 2013 05021202 2013 05021204 2030 05021204 2030 X X 05021204 2031 05021204 2031 05021204 2032 05021204 2032 05021204 2033 05021204 2033 05021208 3120 05021208 3120 X X X 05021299 0000 05021299 0000 05021299 2050 05021299 2050 D D 05021299 2099 05021299 2099 05021301 2100 05021301 2100 X X D D D D D D D D D D D D D 05021302 2110 05021302 2110 D D 05021304 2101 05021304 2101 X X D D D D D D D D D D D D D 05021399 0000 05021399 2126 05021399 2126 D D D 2017 A   2016 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 05021399 2129 05021399 2129 D D D D D D D D D D D D D D D 05021399 2190 05021399 2190 X X X X X X X X X X X X X X X 05021501 2300 05021501 2300 X X X X X X X X X X X X X X X D D X 05021502 2301 05021502 2301 X X X X X X X X X X X X X X X X X X X 05021504 2310 05021504 2310 D D D D D D D D D D D D D D D D D D 05021505 2311 05021505 2311 X X X X X X X X X X X X X X X D D X 05021506 2320 05021506 2320 X X X X X X X X X X X X X X X 05021599 0000 05021599 2390 05021599 2390 D D D D D D D D D D D D D 05030101 0000 05030101 0000 X X X X X X X X X X X X X X X X X X X 05030102 0000 05030102 0000 X X X X X X X X X X X X X X X X X X X 05030102 0010 05030102 0010 X X X X X X X X X X X X X X X X X X X 05030103 0000 05030103 0000 X X X X X X X X X X X X X X X X X X X 05030104 0000 05030104 0000 X X X X X X X X X X X X X X X X X X X X X 05030105 0000 05030105 0000 X X X X X X X X X X X X X X X X X X X X 05030106 0000 05030106 0000 X X X X X X X X X X X X X X X X X X X X 05030107 0000 05030107 0000 X X X X X X X X X X X X X X X X X X X 2017 A   2016 A   F503 F508A F508B F509A F510 F511 F531 F532 F533 F600 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05021399 2129 05021399 2129 05021399 2190 05021399 2190 05021501 2300 05021501 2300 X X D D D D D D D D D D D D D 05021502 2301 05021502 2301 X X 05021504 2310 05021504 2310 D D D D D D D D D D D D D D D 05021505 2311 05021505 2311 X X D D D D D D D D D D D D D 05021506 2320 05021506 2320 05021599 0000 05021599 2390 05021599 2390 05030101 0000 05030101 0000 X X X X D D D D D D D D D D 05030102 0000 05030102 0000 X 05030102 0010 05030102 0010 X 05030103 0000 05030103 0000 X X 05030104 0000 05030104 0000 X X X X X X 05030105 0000 05030105 0000 X X 05030106 0000 05030106 0000 X X X X X 05030107 0000 05030107 0000 X 2017 A   2016 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 05030110 0010 05030110 0010 X X X X X X X X X X X X X X X X X X X 05030111 0000 05030111 0000 X X X X X X X X X X X X X X X X X X X 05030112 0000 05030112 0000 X X X X X X X X X X X X X X X X X X X 05030113 0000 05030113 0000 X X X X X X X X X X X X X X X X X X X 05030199 0000 05030199 0000 X X X X X X X X X X X X X X X X X X X X X X 05030206 2120 05030206 2120 X X X X X X X X X X X X X X X X X X X X 05030207 2121 05030207 2121 X X X X X X X X X X X X X X X X X X X X 05030213 2220 05030213 2220 X X X X X X X X X X X X X X X X X X X X 05030214 2221 05030214 2221 X X X X X X X X X X X X X X X X X X X X 05030228 1420 05030228 1420 X X X X X X X X X X X X X X X X X X X X X X X 05030240 0000 05030240 0000 X X X X X X X X X X X X X X X X X X X X X X X X X X 05030244 0000 05030244 0000 X X X X X X X X X X X X X X X X X X X X X X 05030250 0000 05030250 0000 X X X X X X X X X X X X X X X X X X X X X 05030252 0000 05030252 0000 X X X X X X X X X X X X X X X X X X X X X 05030260 0000 05030260 0000 X X X X X X X X X X X X X X X X X X X X 05030261 0000 05030261 0000 X X X X X X X X X X X X X X X X X X X 05030299 0000 05030299 0000 X X X X X X X X X X X X X X X X X X X X 2017 A   2016 A   F503 F508A F508B F509A F510 F511 F531 F532 F533 F600 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05030110 0010 05030110 0010 X 05030111 0000 05030111 0000 X 05030112 0000 05030112 0000 X 05030113 0000 05030113 0000 X 05030199 0000 05030199 0000 X X X X X X 05030206 2120 05030206 2120 X X 05030207 2121 05030207 2121 X 05030213 2220 05030213 2220 X X 05030214 2221 05030214 2221 X 05030228 1420 05030228 1420 X X 05030240 0000 05030240 0000 X X X X X X 05030244 0000 05030244 0000 X X 05030250 0000 05030250 0000 X 05030252 0000 05030252 0000 X 05030260 0000 05030260 0000 X 05030261 0000 05030261 0000 X 05030299 0000 05030299 0000 X X X X X X 2017 A   2016 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 05030299 0001 05030299 0001 X X X X X X X X X X X X X X X X X X X 05030299 0004 05030299 0004 X X X X X X X X X X X X X X X X X X X 05030299 0005 05030299 0005 X X X X X X X X X X X X X X X X X X X X X X X 05030299 0008 05030299 0008 X X X X X X X X X X X X X X X X X X X X 05030299 0009 05030299 0009 D D D D D D D D D D D D D D D D D D D D 05030299 0010 05030299 0010 X X X X X X X X X X X X X X X X X X X X 05030299 0018 05030299 0018 X X X X X X X X X X X X X X X X X X X X X 05030299 0019 05030299 0019 X X X X X X X X X X X X X X X X X X X 05030299 0021 05030299 0021 X X X X X X X X X X X X X X X X X X X X X X X X X X 05030299 0022 05030299 0022 X X X X X X X X X X X X X X X X X X X X X X X X X X 05030299 0024 05030299 0024 X X X X X X X X X X X X X X X X X X X 05030299 0025 05030299 0025 X X X X X X X X X X X X X X X X X X X 05030299 0026 05030299 0026 X X X X X X X X X X X X X X X X X X X 05030299 0036 05030299 0036 X X X X X X X X X X X X X X X X X X X X 05030299 0039 05030299 0039 X X X X X X X X X X X X X X X X X X X X X 05030299 0041 05030299 0041 X X X X X X X X X X X X X X X X X X X X X X X 05030299 0042 05030299 0042 X X X X X X X X X X X X X X X X X X X X X X X 05030299 0043 05030299 0043 X X X X X X X X X X X X X X X X X X X X X 2017 A   2016 A   F503 F508A F508B F509A F510 F511 F531 F532 F533 F600 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05030299 0001 05030299 0001 X X X X 05030299 0004 05030299 0004 X X X X X 05030299 0005 05030299 0005 X X X X X X 05030299 0008 05030299 0008 X X 05030299 0009 05030299 0009 D D 05030299 0010 05030299 0010 X X 05030299 0018 05030299 0018 X X X 05030299 0019 05030299 0019 X X X X X 05030299 0021 05030299 0021 X X X X X X 05030299 0022 05030299 0022 X X X X X 05030299 0024 05030299 0024 X X X X X 05030299 0025 05030299 0025 X X X X X 05030299 0026 05030299 0026 X X X X X 05030299 0036 05030299 0036 X 05030299 0039 05030299 0039 X X 05030299 0041 05030299 0041 X X X X X X 05030299 0042 05030299 0042 X X X X X X 05030299 0043 05030299 0043 X X X X X 2017 A   2016 A   F100 F101 F103 F105 F105B F105C F106 F106A F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F220 F221 F222B F222C F300 F300B F301 F304 F305 F306 F307 F402 F500 F502 05030299 0051 05030299 0051 X X X X X X X X X X X X X X X X X X X 05030299 1310 05030299 1310 X X X X X X X X X X X X X X X X X X X 05030299 2125 05030299 2125 X X X X X X X X X X X X X X X X X X X 05030299 2128 05030299 2128 X X X X X X X X X X X X X X X X X X X X 05030299 2222 05030299 2222 X X X X X X X X X X X X X X X X X X X X 05030299 3900 05030299 3900 X X X X X X X X X X X X X X X X 05030299 3910 05030299 3910 X X X X X X X X X X X X X X X X X X X X X 05030300 0000 05030300 0000 X X X X X X X X X X X X X X X X 05030900 0000 05030900 0000 X X X X X X X X X X X X X X X X X X X X 05040114 0000 05040114 0000 X X X X X X X X X X X X X X X X X X X 05040501 05040501 D D D D D D D D D D D D D D D D D D D D D D D D D D D D 05046001 05046001 X X X X X X X X X X X X X X X X D X X X X X X X X X X X 05070106 05070106 05070107 05070107 05070200 05070200 67010000 0000 67010000 0000 67020000 0000 67020000 0000 X X X X X X X X X X X X 67030000 2071 67030000 2071 X X X X X X X X X X X X X X 2017 A   2016 A   F503 F508A F508B F509A F510 F511 F531 F532 F533 F600 F700 F702 F703 F703A F703B F703C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05030299 0051 05030299 0051 X X X X 05030299 1310 05030299 1310 X X X X X 05030299 2125 05030299 2125 X X 05030299 2128 05030299 2128 X X 05030299 2222 05030299 2222 X X 05030299 3900 05030299 3900 05030299 3910 05030299 3910 X X X 05030300 0000 05030300 0000 05030900 0000 05030900 0000 05040114 0000 05040114 0000 X X 05040501 05040501 D D D D 05046001 05046001 X X 05070106 05070106 05070107 05070107 05070200 05070200 67010000 0000 67010000 0000 67020000 0000 67020000 0000 67030000 2071 67030000 2071 X ANNEX II Technical specifications for the transfer of computer files concerning the EAGF and the EAFRD expenditure INTRODUCTION These technical specifications apply in respect of the financial year 2016, which commenced on 16 October 2015. 1. Transfer Medium The coordinating body of the Member State must transfer the computer files and the relating documentation to the Commission through STATEL/eDAMIS. The Commission shall only support one installation of STATEL/eDAMIS per Member State. The latest eDAMIS client and more information on the use of STATEL/eDAMIS shall be downloaded from the CIRCABC web-site of the agricultural funds. 2. Computer file structure 2.1. The Member State must create a computer record for each individual component of the EAGF/EAFRD payments and receipts. These components are the individual items of which the payment (receipt) to (from) the beneficiary consists. 2.2. The records must have a flat file structure. If fields have more than one value, separate records containing all data fields are required. Ensure that no double counting occurs. (1) 2.3. All information for the same category of payments or receipts must be contained in the same computer file. Separate files relating to the same payments (e.g. for traders or inspections, or for basic and measure data) are not allowed. 2.4. The computer files must have the following characteristics: The first record in the file (header row) contains the file description. The field names comprise an F followed by the field number used in Annex I (the X-table). Only field names existing in that Annex are allowed. The following records in the file are data (data rows), in the order indicated by the first record describing the file structure. The fields are separated by a semicolon (;). The header row and data rows shall all contain the same number of semicolons. In the data rows, empty fields appear as a double semicolon (;;) within the record, or as a single semicolon (;) at the end of the record. Records vary in length. Each record ends with a code CR LF or Carriage Return  Line Feed (in hexadecimal: 0D 0A). The header row never ends on a ;. Data rows only end on a ; if the last field is empty. The file is in ASCII coding according to the following table. Other codes (such as EBCDIC, TAR, ZIP, etc.) are not accepted: code Member State ISO 8859-1 BE, DK, DE, ES, FR, IE, IT, LU, NL, AT, PT, FI, SE and GB ISO 8859-2 CZ, HR, HU, PL, RO, SI and SK ISO 8859-3 MT ISO 8859-5 BG ISO 8859-7 GR and CY ISO 8859-13 EE, LV and LT Numeric fields: Decimal separator:. The symbol (+ or -) appears on the far left, followed immediately by the figures. For positive numbers, the + sign is optional. Fixed number of decimals (the details are set out in Annex III). No spaces between digits. No spaces or other signs between thousands. Date field: YYYYMMDD (year in four digits, month in two digits, day in two digits). Budget code (field F109) required format without spaces: 999999999999999 (where 9 stands for any figure between 0 and 9). Quotation marks ( ) are not allowed at the beginning or at the end of the records. The semicolon field separator ; must not be used in data in text format. All fields: no spaces at the beginning or end of a field. Files satisfying these rules shall follow the following structure (example for financial year 2014): F100;F101;F106;F107;F108;F109 BE01;154678;+152.50;EUR;20150715;050201011000016 BE01;024578;-1000.00;EUR;20150905;050208031502013 BE01;154985;9999.20;EUR;20150101;050205011100012 BE01;100078;+152.75;EUR;20150331;050208110000009 BE01;215452;+0.50;EUR;20150615;050201011000016 (Please note +0.50 and not +.50) etc. (other data rows with the fields in the same order). 2.5. Data files with the characteristics as described under point 2.4 shall be sent with consignment type X-TABLE-DATA (see eDAMIS client). 2.6. The computer program for checking the format of computer files before sending them to the Commission (WinCheckCsv) is included in the data transfer program (eDAMIS client). The paying agencies are invited to download the check program from CIRCABC separately for offline validation purposes. 3. Annual declaration 3.1. The coordinating body of the Member State must send either one annual declaration file for all paying agencies or separate annual declaration files for each paying agency. An annual declaration file shall contain the total amounts by paying agency together with the budget and currency codes, for both the EAGF and the EAFRD measures (Article 29(b) and (c) of Implementing Regulation (EU) No 908/2014). 3.2. The files shall have the characteristics as described under point 2.4. Each line shall contain the following fields (in this order): (a) F100: paying agency code (b) F109: budget code (c) F106: amount expressed in the currency code F107 (d) F107: currency code 3.3. Files satisfying the rules shall follow the following structure (example for financial year 2014): F100;F109;F106;F107 BE01;050201021014001;218483644.90;EUR BE01;050203003010001;29721588.82;EUR BE01;050203003011001;26099931.75;EUR BE01;050204013100157;20778423.44;EUR BE01;050204013100160;16403776.45;EUR BE01;050207011403031;8123456.45;EUR etc. (2) 3.4. Annual declaration files shall be sent through STATEL/eDAMIS with consignment type ANNUAL-DECLARATION. 4. Explanation of Differences 4.1. In the case of differences between the annual declaration and monthly or quarterly declaration or X-table data the coordinating body of the Member State shall send either one difference-explanation file for all paying agencies or separate difference-explanation files for each paying agency. Such file(s) shall explain, through standard codes, the difference by budget code between the annual declaration and monthly declarations (T104); the difference by budget code and/or focus area between annual declaration and quarterly declarations (SFC2014  EAFRD programming period 2014-2020) or between annual declaration and the sum of the records (Ã £ F106) of the X-table data. 4.2. The files shall have the characteristics as described under point 2.4. Each line shall contain the following fields and in following order): (a) F100: paying agency code (b) F109: budget code (c) Exco: explanation-reconciliation code (d) F106: amount of the explained difference in euros 4.3 The explanation-reconciliation code must be expressed by a code corresponding to the underneath list. For EAGF related differences an explanation code can only be provided once per budget code (F109). For EAFRD related differences, this single declaration should be read in light of the full explanation code including the 2 additional digits for the focus area (as defined hereafter). For EAFRD related differences the explanation code (as described in underneath list  codes B01 to B99) shall be extended with 2 additional digits comprising the respective Union priority and focus area as described in Article 5 of Regulation (EU) No 1305/2013 of the European Parliament and of the Council (3) (e.g: 4c for differences relating to the focus area preventing soil erosion and improving soil management) (4). For focus areas not explicitly described in Article 5 of that Regulation; the 2 additional digits to use shall be yy. Differences of expenditure not related to focus areas shall be identified by adding zz. Code EAGF A) Type of difference [Annual Declaration to (= MINUS) Monthly Declaration (T104)] A01 Administrative error (outstanding amounts to be recovered at the end of the financial year and credited to the EAGF via the Annual Declaration) A02 Rounding error A03 Misposting error (data input on wrong budget code) A04 Cut-off error (amount in Annual Declaration but not reported in T104) A05 Cut-off error (amount in T104 but not declared in Annual Declaration) A06 Payment error (payment pending in the bank) A07 Late payment correction A08 Ceiling error (correction because expenditure passed ceiling) A09 Off-set of irrecoverable amount A10 Off-set of irrecoverable amount (50/50 rule) A11 Correction due to recovery of outstanding debts A12 Correction due to double entry of expenditure A13 Reallocation of expenditure by Fund (national or Union) A20 Conformity corrections A21 Adjustments on entitlements A22 Modulation not declared A23 Exchange rate corrections A90 Public storage (P-STO tables 13th period) A99 Other error Code EAFRD B) Type of difference [Annual Declaration to (= MINUS) Quarterly Declarations (SFC2014)] B01 Administrative error (outstanding amounts actually recovered but not yet deducted in the Quarterly Declarations during the reference period and credited to the EAFRD via the Annual Declaration) B02 Rounding error B03 Misposting error (data input on wrong budget code and/or focus area) B04 Cut-off error (amount in Annual Declaration but not reported in Quarterly Declaration) B05 Cut-off error (amount in Quarterly Declaration but not declared in Annual Declaration) B06 Payment error (payment pending in the bank) B11 Correction due to recovery of outstanding debts B12 Correction due to double entry of expenditure B13 Reallocation of expenditure by Fund (national or Union) B14 Co-financing rate error (amount with wrong co-financing rate in Annual Declaration) B15 Co-financing rate error (amount with wrong co-financing rate in Quarterly Declaration) B16 Difference due to co-financing rate in Quarterly Declaration B23 Exchange rate corrections B30 Reallocation of focus area (5) B99 Other error Code X-table C) Type of difference [Annual Declaration to (= MINUS) X-table (EAGF and EAFRD)] C01 Administrative error (outstanding amounts to be recovered at the end of the financial year and credited to the EAGF/EAFRD via the Annual Declaration) C02 Rounding error C03 Misposting error (data input on wrong budget code) C04 Cut-off error (amount in Annual Declaration but not reported in X-table) C05 Cut-off error (amount in X-table but not declared in Annual Declaration) C06 Payment error (payment pending in the bank) C07 Late payment correction in AD C08 Ceiling error (correction in AD because expenditure passed ceiling) C09 Off-set of irrecoverable amount C10 Off-set of irrecoverable amount (50/50 rule) C11 Correction due to recovery of outstanding debts C12 Correction due to double entry of expenditure C13 Reallocation of expenditure by Fund (national or Union) C14 EAFRD: Co-financing rate error (amount with wrong co-financing rate in Annual Declaration) C15 EAFRD: Co-financing rate error (amount with wrong co-financing rate in X-table) C20 Conformity corrections C21 Adjustments on entitlements C22 Modulation not declared C23 Exchange rate corrections C24 EAGF  25 % retention on amounts resulting from cross-compliance (6) C25 EAGF  20 % retention on amounts recovered following irregularities (7) C98 Not required X-table data C99 Other error 4.4. Files satisfying the rules shall follow the following structure (example for financial year 2015): F100;F109;Exco;F106 AT01;050207991403011;A03;+505.90 The amount declared in the Annual Declaration is EUR 505.90 higher than the amount (wrongly) declared in the monthly declarations [Tables 104]. AT01;050208120000021;A03;-505.90 The amount declared in the Annual Declaration is EUR 505.90 lower than the amount (wrongly) declared in the monthly declarations [Tables 104]. AT01;050302062120054;A01;-125.80 The amount declared in the Annual Declaration is EUR 125.80 lower than the amount declared in the monthly declarations [Tables 104] due to the correction on administrative errors. AT01;050302072121141;C04;+31.05 The amount declared in the Annual Declaration is EUR 31.05 higher than the amount reported in the X-table due to a cut-off problem. AT01;050460010153201;B014a;-100.00 AT01;050460010153201;B014c;-50.00 The amount declared for measure 015 in the Annual Declaration is EUR 150.00 lower than the amounts reported via the quarterly declarations [SFC2014] due to administrative errors. There has been an administrative error of EUR 100.00 on a transaction booked under focus area 4a and a second administrative error on a payment under focus area 4c. The code for indicating administrative errors is extended with 2 digits indicating the focus area. AT01;050460010153201;B301a;-100.00 AT01;050460010153201;B301b;+100.00 The amount declared for measure 15 in the Annual Declaration is equal to the amounts reported via the quarterly declarations [SFC2014]. However EUR 100.00 has been wrongly reported within the quarterly declarations on focus area 1a and is now being rectified towards the correct focus area 1b. AT01;050302072121142;C05;-81.00 AT01; 050460010153201;B02;+3.04 AT01; 050460010811101;C15;+3075.07 AT01; 050460011211101;C14;-688.23 etc. 4.5. The difference-explanation files shall be sent through STATEL/eDAMIS with consignment type DIFFERENCE-EXPLANATION. 5. Documentation (code list) 5.1. In case where codes are used for fields, for which Annex III does not enforce standard codes, the coordinating body of the Member State must transfer a code list for each paying agency through STATEL/eDAMIS in order to explain all those used codes. 5.2. This code list can have the look and feel of an ordinary letter. The identity of the paying agency and the name or administrative unit of the addressee shall be clearly marked. 5.3. The eDAMIS client includes a specific consignment type for this kind of tabular transfer i.e. CODE-LIST. 6. Data Transfer The coordinating body must send the computer files completely and only once. If the coordinating body notices that false data were transmitted or a problem occurred with the data transfer, the Commission has to be informed immediately. All files, which contain incorrect information, are to be indicated. Therefore, the Commission is to be asked to delete those files. Thereafter, in order to avoid an overlapping of computer records or data files, the coordinating body must send the corrected computer files to replace entirely the previous incorrect information. (1) Note: You should first read the preliminary remark concerning quantities in Chapter 5 of Annex III. (2) Budget codes for which no expenditure is declared, shall not form part of the Annual Declaration file. (3) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (4) A correct combination would for instance be B011a for differences related to administrative errors regarding expenditure paid under Article 5(1)(a) of Regulation (EU) No 1305/2013. (5) The code B30 shall only be used to identify differences on focus areas which do not have an effect on the total expenditure reported for a respective budget code. In case there is as well an effect on the total expenditure declared, the code B03 shall be used. (6) Article 100 of Regulation (EU) No 1306/2013. (7) Article 55 of Regulation (EU) No 1306/2013. ANNEX III Aide-mÃ ©moire Financial year 2017 TABLE OF CONTENTS 1. Data relating to payments: 27 1.1. F100: name of paying agency 27 1.2. F101: reference number of payment 27 1.3. F103: type of payment 28 1.4. F105: payment with penalty 28 1.5. F105B: cross-compliance: application of the administrative penalty 28 1.6. F105C: amount (in euros) not paid: reduction or exclusion from payments as a result of administrative and/or on-the-spot checks 28 1.7. F106: amount in euros 28 1.8. F106A: public expenditure in euros 29 1.9. F107: currency unit 29 1.10. F108: date of payment 29 1.11. F109: budget code 29 1.12. F110: marketing year, calendar year or period 29 2. Data relating to beneficiary (applicant): 29 2.1. F200: identification code 29 2.2. F201: name 29 2.3. F202A: applicant's address (street and number) 29 2.4. F202B: applicant's address (national post code) 29 2.5. F202C: applicant's address (municipality or city) 29 2.6. F207: region and sub-region in the Member State 30 2.7. F220: identification code of the intermediate organisation 30 2.8. F221: name of the intermediate organisation 30 2.9. F222B: organisation's address (international post code) 30 2.10. F222C: organisation's address (municipality or city) 30 3. Data relating to aid applications/payment claims: 30 3.1. F300: number of aid application/payment claim 30 3.2. F300B: date of aid application/payment claim 30 3.3. F301: number of contract/project (where applicable) 30 3.4. F304: authorising office 30 3.5. F307: office holding supporting documents 31 4. Data relating to products: 31 4.1. F500: product code/rural development sub-measure code 31 4.2. F502: quantity paid (number of hectares, etc.) 31 4.3. F503: quantity covered by payment application lodged (quantity claimed) 31 4.4. F508A: area covered by payment application lodged 31 4.5. F508B: area covered by payment made 31 4.6. F509A: area wrongly declared 31 4.7. F510: Union regulation and article number 32 4.8. F511: EAGF rate of aid (in euros) per unit of measurement 32 4.9. F531: total alcoholic strength by volume 32 4.10. F532: natural alcoholic strength by volume 32 4.11. F533: wine growing zone 32 5. Data relating to on-the-spot checks: 32 5.1. F600: on-the-spot checks 32 General remark: significance of the X, A and D codes used in Annex I: All the information marked X or A is obligatory. X = data element already included in Implementing Regulation (EU) 2015/1532. A = data element to be added compared to that Implementing Regulation. D = data element to be deleted compared to that Implementing Regulation. Where a data request makes no sense under particular circumstances or is not applicable for the Member States concerned, then put NULL value, which shall be represented by two consecutive semicolons (;;) in the CSV format data file or put a zero value (0.00). 1. DATA RELATING TO PAYMENTS Preliminary remark: In this section, the term payment refers to both the EAGF and EAFRD payments and the receipts. 1.1. F100: name of paying agency Required format: to be expressed by a code (see the code list F100 kept up-to-date on CAP-ED): https://webgate.ec.europa.eu/agriportal/awaiportal/ 1.2. F101: reference number of payment The reference number identifying the payment clearly in the paying agency's accounts. Removals relating to food aid shall not be considered as sales of intervention products. In this particular case field F101 can be ignored. 1.3. F103: type of payment Required format: to be expressed by a one-character code corresponding to the following code list: Code Significance 0 Food Aid 1 Advance payment 2 Final payment (first and single payment, or settlement of the balance after advance payment, partial payment) 3 Recovery/reimbursement (following a penalty)/correction 4 Receipt of amounts (not preceded by an advance or final payment) 6 No financial transaction 7 Partial payment 1.4. F105: payment with penalty Required format: yes = Y; no = N. 1.5. F105B: cross-compliance: application of the administrative penalty For EAGF and EAFRD the field F105B must be used to indicate the amount of the administrative penalty referred to in Article 91 of Regulation (EU) No 1306/2013. This negative amount (in euros) resulting from cross-compliance control system must only be shown once per beneficiary under the corresponding budget codes. Required format: +99 ¦ 99.99 or -99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 1.6. F105C: amount (in euros) not paid: reduction or exclusion from payments as a result of administrative and/or on-the-spot checks The field must be used to indicate the amount reduced or excluded on the basis of administrative and/or on-the-spot checks pursuant to the sector relevant regulation. The amount resulting from cross-compliance shall be reported in field F105B and as such, shall not form part of the (negative) amount to be reported in field F105C. Required format: +99 ¦ 99.99 or -99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 1.7. F106: amount in euros Amount of each individual item of payment in euros. The amounts in field F106 shall relate to the EAGF and EAFRD expenditure only. National expenditure shall not appear under this heading. For EAGF, the sum of those amounts (F106) by budget code (F109) shall correspond with the amounts declared in table 104. For EAFRD, the sum of those amounts (F106) by budget code (F109) shall correspond with the amounts calculated in the quarterly declarations of expenditure for the same period. Required format: +99 ¦ 99.99 or -99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 1.8. F106A: public expenditure in euros Amount of any public contribution to the financing of operations whose origin is the budget of the Member State, of regional and local authorities, of the Union and any similar expenditure. The sum of those amounts (F106A) by budget code (F109) shall in principle correspond with the amounts declared as public expenditure in the quarterly declarations of expenditure for the same period. Required format: +99 ¦ 99.99 or -99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 1.9. F107: currency unit Required format: EUR 1.10. F108: date of payment The date determining the month of declaration to the EAGF/EAFRD. Required format: YYYYMMDD (year in four digits, month in two digits, day in two digits). 1.11. F109: budget code For EAGF, the full code of the Activity Based Budgeting structure must be given, including the title, chapter, article, item and sub-item. For EAFRD budget item 05046001, the budget sub-items must be given as described in section 1.2 of Annex IV. Required ABB-format without spaces: 999999999999999, where 9 stands for a digit from 0 to 9. 1.12. F110: marketing year, calendar year or period For intervention products, the marketing year to which the product corresponds or the quota period it is to be set off against. For EAFRD non-area and non-animal related measures, it is the calendar year of the submission of the initial application for financial support. For multiannual commitments, related to e.g. area based or animal based measures, it is the calendar year in which the commitment started. 2. DATA RELATING TO BENEFICIARY (APPLICANT) Preliminary remark: The fields F200, F201, F202A, F202B and F202C must always be used to identify the beneficiary of a payment i.e. the final beneficiary. The fields F220, F221, F222B and F222C may only be used if a payment is made to the beneficiary through an intermediate organisation. The field F207 is only related to the field F200. 2.1. F200: identification code The individual unique identifier shall be guaranteed in the paying agency's IT systems per applicant at Member State level for all payments. 2.2. F201: name The applicant's last name and first name, or the business name. 2.3. F202A: applicant's address (street and number) 2.4. F202B: applicant's address (national post code) 2.5. F202C: applicant's address (municipality or city) 2.6. F207: region and sub-region in the Member State Region and sub-region code (NUTS 3) is defined by the main activities of the holding of the beneficiary to which the payment is assigned. The code Extra Region (MSZZZ) shall only be indicated in cases e.g. where no NUTS 3 code exists. Required format: NUTS 3 code as specified in the code list F207 on CAP-ED: https://webgate.ec.europa.eu/agriportal/awaiportal/ 2.7. F220: identification code of the intermediate organisation The individual unique identifier allocated to intermediate organisations at Member State level. The payment is made to the beneficiary via the intermediate organisation i.e. via each intermediate institution or directly to this organisation. 2.8. F221: name of the intermediate organisation The organisation's name. 2.9. F222B: organisation's address (international post code) 2.10. F222C: organisation's address (municipality or city) 3. DATA RELATING TO AID APPLICATIONS/PAYMENT CLAIMS 3.1. F300: number of aid application/payment claim This must enable the aid application/payment claim to be traced through the Member States' files. It shall be unique for interventions in agricultural markets, direct aids and rural development ensuring the clear identification of the number of the aid application/payment claim in the paying agency's IT systems. 3.2. F300B: date of aid application/payment claim The date of receipt of the aid application/payment claim by the paying agency or by one of its delegated bodies (including any divisional or regional offices thereof). In the case of payments under the national support programmes in the wine sector, the date of lodging of the application shall be the one referred to in Article 37(b) of Commission Regulation (EC) No 555/2008 (1). For the rural development measures; the date of declaration is related to the payment claim referred to in point (4) of Article 2(1) of Commission Delegated Regulation (EU) No 640/2014 (2). Required format: YYYYMMDD (year in four digits, month in two digits, day in two digits). 3.3. F301: number of contract/project (where applicable) For EAFRD measures and programmes, a unique identification number must be allocated to each project. 3.4. F304: authorising office This is the office responsible for administrative control and authorisation, e.g. the region. The more decentralised the management of the scheme is, the more important this information becomes. 3.5. F307: office holding supporting documents Only where this is not the same as that specified in field F304. 4. DATA RELATING TO PRODUCTS Preliminary remark concerning quantities: as a basic rule, quantities such as areas, etc. must only be shown once. In the case of an advance payment followed by a balance payment, the quantity must be shown in the record of the advance payment. This applies also to cases where the advance payment and balance payment are booked on different budget sub-items (advances and balance). Adjustments to quantities must be shown in the records covering the balance or subsequent payments. In the case of sums recovered, if the amount applied for is reduced because of incorrect quantities, the adjustments to the quantities must be indicated by a minus sign. 4.1. F500: product code/rural development sub-measure code The Member States must draw up their own lists of codes, to be detailed in the explanatory note to the payment file(s). For rural development measures under EAFRD budget item 05046001, the indication of the sub-measure shall be in line with the table provided for in Part 5 of Annex 1 to Commission Implementing Regulation (EU) No 808/2014 (3). 4.2. F502: quantity paid (number of hectares, etc.) See preliminary remark in heading 4 (data relating to products). For the wine sector, the products obtained after distillation shall be expressed by alcoholic strength. For all other sectors, the quantity paid shall be expressed in the unit which is laid down in the sector relevant regulations as the basis for the premium payment. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant. (maximum 6). 4.3. F503: quantity covered by payment application lodged (quantity claimed) Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant. (maximum 6). 4.4. F508A: area covered by payment application lodged The area covered by the application. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. 4.5. F508B: area covered by payment made See preliminary remark in heading 4 (data relating to products). The area on which the payment is made. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. 4.6. F509A: area wrongly declared The difference between the area declared and that measured. Overstatement being the area declared exceeding the area measured and reported with a positive figure. Understatement being the area measured exceeding the area declared and reported with a negative figure. Required format: +99 ¦99.99 or -99 ¦99.99, where 9 stands for a digit from 0 to 9. 4.7. F510: Union regulation and article number In the case of intervention goods, the ad hoc instrument published in the Official Journal of the European Union is required. In the case of rural development measures under EAFRD budget item 05046001, indicate where applicable a code for the respective Union priority (focus area) for rural development (4) chosen. 4.8. F511: EAGF rate of aid (in euros) per unit of measurement The field F511 must be used if data is reported in one of the required quantity fields F502 and F508B. The rate of aid must be expressed in the same unit of measurement as the reported quantity. Required format: 9 ¦9.999999, where 9 stands for a digit from 0 to 9. 4.9. F531: total alcoholic strength by volume Expressed in %vol/hl. Required format: 99.99, where 9 stands for a digit from 0 to 9. 4.10. F532: natural alcoholic strength by volume Expressed in %vol/hl. Required format: 99.99, where 9 stands for a digit from 0 to 9. 4.11. F533: wine growing zone Wine growing zone as defined in Appendix 1 to Annex VII to Regulation (EU) No 1308/2013 of the European Parliament and of the Council (5). Required format: to be expressed by one of the following codes: A, B, CI, CII, CIIIA, CIIIB. 5. DATA RELATING TO ON-THE-SPOT CHECKS This concerns the inspections carried out for the respective claim/calendar year. 5.1. F600: on-the-spot checks The on-the-spot checks mentioned here are those referred to in the relevant regulations (6) for the claim/calendar year concerned. They include the physical visits of the farm (code F or code C) and/or checks by remote sensing (code T). In the case of multiple visits concerning the same measure and producer, only report once. Every record, be it the advance or balance payment or other, that can be related to a particular inspection, shall have the appropriate code in field F600. Required format: N= no inspection, F= on-farm inspection, C= controls on cross-compliance, T= inspection by remote sensing,. For a combination of on-farm inspection and cross-compliance and/or inspection by remote sensing; one of corresponding codes FT, CT, CF or FTC must be shown. (1) Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (OJ L 170, 30.6.2008, p. 1). (2) Commission Delegated Regulation (EU) No 640/2014 of 11 March 2014 supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system and conditions for refusal or withdrawal of payments and administrative penalties applicable to direct payments, rural development support and cross compliance (OJ L 181, 20.6.2014, p. 48). (3) Commission Implementing Regulation (EU) No 808/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1305/2013 of the European Parliament and of the Council on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 227, 31.7.2014, p. 18). (4) Codes should be given in accordance with Article 5 of Regulation (EU) No 1305/2013. For instance: code 1a for expenditure contributing to fostering knowledge transfer and innovation in agriculture, forestry, and rural areas with a focus on fostering innovation, cooperation and the development of the knowledge base in rural areas. (5) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (6) Commission Implementing Regulation (EU) No 809/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system, rural development measures and cross compliance. (OJ L 227, 31.7.2014, p. 69). Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). Commission Delegated Regulation (EU) No 639/2014 of 11 March 2014 supplementing Regulation (EU) No 1307/2013 of the European Parliament and of the Council establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and amending Annex X to that Regulation (OJ L 181, 20.6.2014, p. 1). Commission Regulation (EEC) No 2159/89 of 18 July 1989 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72 (OJ L 207, 19.7.1989, p. 19). Commission Regulation (EC) No 1621/1999 of 22 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid for the cultivation of grapes to produce certain varieties of dried grapes (OJ L 192, 24.7.1999, p. 21). Commission Regulation (EC) No 968/2006 of 27 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community (OJ L 176, 30.6.2006, p. 32). ANNEX IV Structure of EAFRD budget codes (F109) 1. EAFRD PROGRAMMING PERIOD 2014-2020: 1.1. Introduction For the EAFRD (programming period 2014-2020), there is only one budget item defined in the budget nomenclature: 05046001. As budget codes can be up to 15 figures long, the remaining 7 figures can be used for further identifying the expenditure. This will allow reconciliation of data from different sources on financial year, paying agency, measure and programme level. 1.2. Budget code structure The budget codes must have the structure 05046001 MM RRR PP. The first 8 digits are constant 05046001. The following 2 digits MM indicate the measure. Code Measure (1) 01 Knowledge transfer and information actions (Article 14) 02 Advisory services, farm management and farm relief services (Article 15) 03 Quality schemes for agricultural products and foodstuffs (Article 16) 04 Investments in physical assets (Article 17) 05 Restoring agricultural production potential damaged by natural disasters and catastrophic events and introduction of appropriate prevention actions (Article 18) 06 Farm and business development (Article 19) 07 Basic services and village renewal in rural areas (Article 20) 08 Investments in forest area development and improvement of the viability of forests (Articles 21 to 26) 09 Setting-up of producer groups and organisations (Article 27) 10 Agri-environment-climate (Article 28) 11 Organic farming (Article 29) 12 Natura 2000 and Water Framework Directive payments (Article 30) 13 Payments to areas facing natural or other specific constraints (Articles 31 and 32) 14 Animal Welfare (Article 33) 15 Forest environmental and climate services and forest conservation (Article 34) 16 Cooperation (Article 35) 17 Risk management (Articles 36 to 39) 18 Financing of complementary national direct payments for Croatia (Article 40) 19 Support for LEADER local development (CLLD  community-led local development) (Articles 42, 43 and 44) 20 Technical assistance (Article 51) 97 113  Early retirement (2) 98 131  Meeting standards based on Union legislation (2) 99 341  Skills acquisition, animation and implementation of local development strategies (2) The next three digits RRR indicate the combination of Articles used to establish the maximum EAFRD contribution rate:  The first digit for the Category of contribution rates;  The second digit for the Derogations/Other allocations;  The third digit for the applicability of Articles 59(4)(d) (3) and (4)(g) (3) and Article 24(1) (4). First digit Article (5) Category of contribution rates 1 59(3)(a) Less developed regions, outermost regions and in the smaller Aegean islands within the meaning of Regulation (EU) No 229/2013 2 59(3)(b) Regions whose GDP per capita for the 2007-2013 programming period was less than 75 % of the average of the EU-25 for the reference period but whose GDP per capita is above 75 % of the GDP average of the EU-27 3 59(3)(c) Transition regions other than those referred to in Article 59(3)(b) of Regulation (EU) No 1305/2013 4 59(3)(d) Other regions 5  Discontinued measure Second digit Article (6) Derogations/Other allocations 1  Mainstream 2 59(4)(a) Measures referred to in Articles 14, 27 and 35 of Regulation (EU) No 1305/2013, for the LEADER local development referred to in Article 32 of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (7) and for operations under Article 19(1)(a)(i) of Regulation (EU) No 1305/2013 3 59(4)(b) Operations contributing to the objectives of environment and climate change mitigation and adaptation 4 59(4)(c) Union-level financial instruments referred to in Article 38(1)(a) of Regulation (EU) No 1303/2013 5 59(4)(e) Operations receiving funding from funds transferred to the EAFRD in application of Articles 7(2) and 14(1) of Regulation (EU) No 1307/2013 6 59(4)(f) Additional allocation for Portugal and Cyprus 7  Voluntary adjustment following Articles 10b and 136 of Regulation (EC) No 73/2009 Third digit Financial instruments at Member State level  Article 59(4)(d) of Regulation (EU) No 1305/2013 Financial assistance  Article 59(4)(g) of Regulation (EU) No 1305/2013 Temporary budgetary difficulties  Article 24(1) of Regulation (EU) No 1303/2013 1 Not Applicable Not Applicable Not Applicable 2 Applicable Not Applicable Not Applicable 3 Not Applicable Applicable Not Applicable 4 Applicable Applicable Not Applicable 5 Not Applicable Not Applicable Applicable 6 Applicable Not Applicable Applicable 7 Not Applicable Applicable Applicable 8 Applicable Applicable Applicable The last 2 digits PP indicate the programme number (figures between 00 and 99 are allowed) and where: 00 is for National programme 01 to 98 are for regional programmes 99 is for Rural Network programme Example F109 = 05046001 01 431 01 means: 05046001: budget item EAFRD programming period 2014-2020; 01: measure Knowledge transfer and information actions (Article 14); 4: 59(3)(d)  Other regions; 3: 59(4)(b)  Operations contributing to the objectives of environment and climate change mitigation and adaptation; 1: Articles 59(4)(d) and (4)(g) and Article 24(1) are not applicable; 01: regional programme number 01. (1) Reference is made to the respective Article of Regulation (EU) No 1305/2013. (2) Discontinued measure from programming period 2007-2013. (3) Reference is made to the respective Article of Regulation (EU) No 1305/2013. (4) Reference is made to the respective Article of Regulation (EU) No 1303/2013. (5) Reference is made to the respective Article of Regulation (EU) No 1305/2013. (6) Reference is made to the respective Article of Regulation (EU) No 1305/2013. (7) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320).